             Case 6:20-cv-06709-CJS Document 3 Filed 09/18/20 Page 1 of 6



                                                                                            PS
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MICHAEL WORLEY,

                 Plaintiff,

        v.                                                 20-CV-06709 CJS
                                                           ORDER
 STATE OF NEW YORK, et al.,

                 Defendants.


       Pro se Plaintiff, Michael Worley, is a prisoner confined at the Five Points

Correctional Facility. He filed a complaint asserting claims under 42 U.S.C. § 1983,

Docket Item 1. He did not pay the filing fee but, he did submit an application to proceed

in forma pauperis (that is, as someone who should have the prepayment of the ordinary

filing fee waived because he cannot afford it). Docket Item 2. But as outlined below, the

application to proceed in forma pauperis is incomplete.

       As set forth below, the Clerk of Court shall administratively terminate this action.

If Plaintiff wishes to reopen this case, he must notify the Court in writing within 30 days

of the date of this Order and must include either (1) the required certification of Plaintiff's

inmate trust fund account (or institutional equivalent) or (2) the $350.00 filing fee and the

$50.00 administrative fee ($400.00 total).
               Case 6:20-cv-06709-CJS Document 3 Filed 09/18/20 Page 2 of 6




                                               DISCUSSION


          A party commencing a civil action in this Court ordinarily must pay a $350.00 filing

fee as well as a $50.00 administrative fee.1 See 28 U.S.C. § 1914; Judicial Conference

Schedule of Fees, District Court Miscellaneous Fee Schedule;2 Western District of New

York, District Court Schedule of Fees.3 If a "prisoner" (as defined in 28 U.S.C. § 1915(h))

wishes to commence a civil action, the prisoner must either (1) pay those fees or (2)

obtain permission to proceed in forma pauperis, under 28 U.S.C. § 1915.


I.        REQUIREMENTS FOR IN FORMA PAUPERIS APPLICATION

          The Prison Litigation Reform Act of 1995, Pub. L. No. 104-134, 110 Stat. 1321

(April 26, 1996), which amended 28 U.S.C. § 1915, established certain requirements that

a prisoner must meet in order to proceed in forma pauperis. Those requirements are

summarized below.


          A.      Supporting Affidavit or Affirmation

          Under 28 U.S.C. § 1915(a)(1), a prisoner seeking to bring a civil action in forma

pauperis must submit an affidavit or affirmation detailing the prisoner's assets and

liabilities and swearing under oath that the prisoner is unable to pay the $350.00 filing

fee. A motion to proceed in forma pauperis should be supported by such an affidavit or



1EffectiveMay 1, 2013, the Judicial Conference of the United States added an administrative fee of $50.00
to the cost of filing a civil lawsuit in district court. See September 2012 Report of the Proceedings of the
Judicial Conference of the United States, available at http://www.uscourts.gov/about-federal-courts/reports-
proceedings-judicial-conference-us. But this additional administrative fee does not apply to prisoners who
are granted permission to proceed in forma pauperis. See generally id.

2   Available at http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.

3   Available at http://www.nywd.uscourts.gov/fee-schedule.


                                                      2
             Case 6:20-cv-06709-CJS Document 3 Filed 09/18/20 Page 3 of 6




affirmation filed at the same time as the complaint. The United States District Court for

the Western District of New York has made available a form motion to proceed in forma

pauperis with supporting affirmation4 that is designed to help pro se litigants (such as the

Plaintiff here) comply with 28 U.S.C. § 1915(a)(1).


        B.      Certification of Inmate Trust Fund Account

        Under 28 U.S.C. § 1915(a)(2), a prisoner seeking to proceed in forma pauperis

also must submit a certified copy of the prisoner's inmate trust fund account statement

(or an institutional equivalent) for the six months immediately before the prisoner's

complaint was filed. The prisoner must obtain this certified account statement from the

appropriate official at each correctional facility where the prisoner was confined during

that six-month period. See 28 U.S.C. § 1915(a)(2). Alternatively, the prisoner may have

prison officials complete and sign the "Prison Certification Section" of the court's form

motion referred to above. See supra note 4. In the "Prison Certification Section," prison

officials provide the information in the prisoner's trust fund account statement required by

28 U.S.C. § 1915(a)(2).


        C.      Authorization Form

        A prisoner seeking to proceed in forma pauperis also is required to submit a signed

authorization form,5 permitting the institution in which the prisoner is confined to pay—

over time, if necessary—the $350.00 filing fee from the prisoner's trust fund account (or



4The court has ordered that a form motion to proceed in forma pauperis with supporting affirmation be
mailed to the plaintiff. The form also is available at http://www.nywd.uscourts.gov/pro-se-forms.

5The Court has ordered that an authorization form be mailed to the plaintiff. The form also is available at
http://www.nywd.uscourts.gov/pro-se-forms.


                                                    3
            Case 6:20-cv-06709-CJS Document 3 Filed 09/18/20 Page 4 of 6




institutional equivalent). See 28 U.S.C. § 1915(b)(1)-(4). In other words, even if the

prisoner is granted in forma pauperis status, the prisoner must pay the full $350.00 filing

fee in installments. See 28 U.S.C. § 1915(b)(1)-(2). The initial payment will be 20% of

the average monthly deposits to the prisoner's account or 20% of the average monthly

balance in the prisoner's account for the six-month period immediately preceding the filing

of the complaint, whichever is greater. See 28 U.S.C. § 1915(b)(1). For each month after

that, as long as the amount in the prisoner's account exceeds $10.00, the agency having

custody of the prisoner will deduct from the prisoner's account and forward to the Clerk

of Court an installment payment equal to 20% of the preceding month's income that was

credited to the prisoner's account.               See 28 U.S.C. § 1915(b)(2).              Those payments

continue until the $350.00 fee is paid in full. Id.


II.     ADMINISTRATIVE TERMINATION OF THIS ACTION

        Here, Plaintiff did not pay the $350.00 filing fee or the $50.00 administrative fee

that ordinarily is required to commence a civil action. Nor did he submit a complete motion

to proceed in forma pauperis; including a certification of his inmate trust fund account,

see 28 U.S.C. § 1915(a)(1)-(2). Therefore, the Clerk of Court shall administratively

terminate this action6 without filing the Complaint or assessing a filing fee, as ordered

below. As also ordered below, Plaintiff is granted leave to reopen this action no later than

thirty days from the date of this Order.




6 Such an administrative termination is not a "dismissal" for purposes of the statute of limitations. Therefore,
if the case is reopened under the terms of this order, it is not subject to the statute of limitations time bar as
long as it originally was timely filed. See Houston v. Lack, 487 U.S. 266 (1988) (prisoner mailbox rule);
McDowell v. Del. State Police, 88 F.3d 188, 191 (3d Cir. 1996); see also Williams-Guice v. Bd. of Educ., 45
F.3d 161, 163 (7th Cir. 1995).


                                                        4
          Case 6:20-cv-06709-CJS Document 3 Filed 09/18/20 Page 5 of 6




III.   DEFERMENT OF SCREENING                      UNDER    28 UNITED       STATES   CODE
       SECTIONS 1915(E)(2) & 1915A

       The court is required to screen civil actions filed by prisoners and dismiss them if

they: (1) are frivolous or malicious; (2) fail to state a claim upon which relief may be

granted; or (3) seek monetary relief against a defendant who is immune from such relief.

See 28 U.S.C. § 1915(e)(2); 28 U.S.C. § 1915A; see also 42 U.S.C. § 1997e(c)

(dismissal of prisoner actions brought with respect to prison conditions). Because Plaintiff

did not properly commence this action, this Court will defer the mandatory screening

process until this case is reopened—if, in fact, it is reopened. If this action is reopened

and then dismissed, installment payments of the filing fee under 28 U.S.C. § 1915 will not

be suspended, and the prisoner will not be permitted to obtain a refund of the filing fee or

any part of it that already has been paid.

       Additionally, if a prisoner has, on three or more prior occasions while incarcerated,

brought in federal court an action or appeal that was dismissed because it was frivolous

or malicious or because it failed to state a claim upon which relief may be granted, he will

not be permitted to bring another action in forma pauperis unless he is "under imminent

danger of serious physical injury." See 28 U.S.C. § 1915(g).


                                           ORDER


       IT IS HEREBY ORDERED that Plaintiff's application to proceed in forma pauperis

is DENIED without prejudice; and it is further

       ORDERED that the Clerk of Court shall administratively terminate this action

without filing the Complaint or assessing a filing fee; and it is further




                                               5
           Case 6:20-cv-06709-CJS Document 3 Filed 09/18/20 Page 6 of 6




         ORDERED that the Clerk of Court is directed to send to Plaintiff a form motion to

proceed in forma pauperis with supporting affirmation; and it is further

         ORDERED that if Plaintiff wishes to reopen this action, he shall so notify this Court,

in writing, no later than thirty days from the date of this Order. This writing must include

either (1) the required certification of Plaintiff's inmate trust fund account (or the

institutional equivalent), or (2) the $350.00 filing fee and the $50.00 administrative fee

($400.00 total); and it is further

         ORDERED that upon Plaintiff's submission of either (1) the required certification

of Plaintiff's inmate trust fund account, or (2) the $350.00 filing fee and the $50.00

administrative fee ($400.00 total), the Clerk of Court shall reopen this case.

         SO ORDERED.

Dated:          September 18, 2020
                Rochester, New York

                                                 /s/ Charles J. Siragusa
                                                CHARLES J. SIRAGUSA
                                                UNITED STATES DISTRICT JUDGE




                                               6
